Sheldon, J.
It is established in this Commonwealth that a voluntary settlement, which has been fully executed without the reservation of any power of revocation, cannot be revoked without proof of mental unsoundness, mistake, fraud or undue influence. The absence of a power of revocation creates no presumption against the validity of the settlement. Lovett v. Farnham, 169 Mass. 1. Taylor v. Buttrick, 165 Mass. 547. Thurston, petitioner, 154 Mass. 596. Keyes v. Carleton, 141 Mass. 45, 49. Sewall v. Roberts, 115 Mass. 262. Viney v. Abbott, 109 Mass. 300. But a court of equity may decree the determination of a trust where all its purposes have been accomplished, the interests under it have all vested, and all parties beneficially interested desire that it be ended. Cannon v. Ruffin, 151 Mass. 204, 207. Sears v. Choate, 146 Mass. 395. Stone, petitioner, 138 Mass. 476.
The plaintiff’s contention is that his case comes within the latter principle. By the terms of the trust deed which he executed, he transferred to the trustee therein named certain shares of stock, to be held by it, with power to sell, invest and reinvest at its discretion, and to pay the net income to him during his life and also to pay to him such portion of the principal as in its discretion the circumstances of himself or his family or business should seem to warrant; and after his death to pay over the fund to his heirs unless he should have left a will, and in that case to pay it to the executors named in his will or to his other successors. He now claims that the effect of these terms and limitations is to give to him the sole and absolute equitable title to the trust fund; that this is the result of the rule in Shelley’s case, 1 Co. 219, that this rule is now to be applied to limitations of personal no less than of real estate; that in this Commonwealth the rule has been abrogated only as to real estate, and remains in full force as to personal property; and accordingly that he has a right to have the trust terminated and the trust *578fund paid over fco him. See, besides the cases already cited, Inches v. Hill, 106 Mass. 575; Bowditch v. Andrew, 8 Allen, 339; Smith v. Harrington, 4 Allen, 566.
The rule in Shelley's case that when an ancestor takes by any instrument of gift or conveyance a freehold estate, and in the same instrument there is a limitation, either mediately or immediately, to his heirs in fee or in tail, the word “heirs” is a word of limitation and not of purchase, and the first taker takes accordingly an estate of inheritance, was recognized as a part of our common law, and was applied also to trust estates. Wight v. Baury, 7 Cush. 105. Steel v. Cook, 1 Met. 281. Bullard v. Goffe, 20 Pick. 252. Davis v. Hayden, 9 Mass. 514. It was abolished as to devises by St. 1791, c. 60, § 3, and also as to deeds of land by Rev. Sts. c. 59, § 9; and our present statute is to the same effect: “ If land is granted or devised to a person and after his death to his heirs in fee, however the grant or devise is expressed, an estate for life only shall vest in such first taker, and a remainder in fee simple in his heirs.” R. L. c. 134, § 4. Sims v. Pierce, 157 Mass. 52. Trumbull v. Trumbull, 149 Mass. 200.
The rule originally was laid down as applicable only to real estate, with reference to which alone could the word “ heirs ” properly be used as a word of limitation. It has, however, in some cases, been extended to dispositions of personal property, with the samé result of giving an absolute title to the taker of a mere life estate by reason of a subsequent limitation to his heirs, upon the ground that words which would pass an estate of inheritance in real estate must be construed as giving an absolute title to personal property. Taylor v. Lindsay, 14 R. I. 518. Evans v. Weatherhead, 24 R. I. 502. Carroll v. Renich, 7 Smedes & M. 798. Keys estate, 4 Pa. Dist. 134. Butterfield v. Butterfield, 1 Ves. Sr. 153. This has been assumed in Mississippi on the ground contended for by the plaintiff, that a statute repealing the rule as to real estate leaves it in force as to personalty. Powell v. Brandon, 24 Miss. 343. Hampton v. Rather, 30 Miss. 193. Carradine v. Carradine, 33 Miss. 698. On the other hand it has been declared that the rule does not apply at all to personal property. “ There is no authority for holding that because the rule in Shelley’s case applies to real estate, it is to be applied to per*579sonal estate,” said Giffard, V. C. in Merrick v. Franklin, L. R. 6 Eq. 593, 596. The same doctrine is maintained in Smith v. Butcher, 10 Ch. D. 113; Gross v. Shuler, 7 Houst. (Del.) 280; Siceloff v. Redman, 26 Ind. 251; Bennett v. Bennett, 66 Ill. App. 28, 40. And although the rule itself is one of law and not of construction and was given effect, however at variance with the expressed or manifest intention of the donor, (Trumbull v. Trumbull, 149 Mass. 200, Bowers v. Porter, 4 Pick. 198,) yet many of the recent decisions which have extended the rule to limitations of personal property treat it there as merely a rule of construction, which will vield to a clear intent of the settlor or donor. Taylor v. Lindsay, 14 R. I. 518. Bucklin v. Creighton, 18 R. I. 325. Evans v. Weatherhead, 24 R. I. 502. Bacon’s appeal, 57 Penn. St. 504, 514. Morne v. Lyeth, 4 Har. & J. 431. Glover v. Condell, 163 Ill. 566, 587. And see Gray on Perpetuities, § 647, note 3.
We are aware of no decision in this Commonwealth directly in point on this question. But in Coffin v. Jernegan, 189 Mass. 503, it was assumed that under a bequest of personal property for the support of the testator’s daughter for life, with remainder to the beneficiaries under her will or in default of such will to her heirs at law, she took only a life estate. In Milis v. Proprietors of Essex Merrimack Bridge, 2 Pick. 243, a testator bequeathed the improvement of shares of stock to his daughter for her life, and at her decease to be equally divided among her heirs ; and it was held that she took merely a life interest, with, remainder to her children, because this appeared to the court to be the manifest intent of the testator. In White v. Woodberry, 9 Pick. 136, there was a bequest of both real and personal estate, and the court treated both alike as governed by St. 1791, c. 60, § 3, and decided that the first taker took only for his life, saying : “ It is mere matter of construction founded on the supposed intent of the testator. This construction is settled by Shelley’s case one way and by our statute another.” In Loring v. Eliot, 16 Gray, 568, under a marriage settlement made in 1817, while the rule in Shelley’s case was in force as to deeds, the intention of the settlor was regarded as decisive upon the construction of the trusts created by the settlement.
We are of opinion that, in this Commonwealth at any rate, in *580the construction to be given to the trusts created by a settlement of personal property, whether executed voluntarily or upon valuable consideration, there is no inflexible rule of law which requires us to apply the rule in Shelley’s case, but that we should ascertain and carry out the intention of the settlor or donor as expressed in the instrument itself. Applying that rule to the case at bar, it appears that the plaintiff when he executed the instrument which is before us did not intend to limit or reserve to himself the absolute property in the trust fund or the right to resume possession and control of it at his pleasure. He gave to the trustee full and complete power of control, with authority to sell any or all of the securities in such manner and for such price as it might deem expedient, and to make new investments in its own discretion. Instead of reserving to himself any power of revocation, he expressly gave that power to the trustee by authorizing it, in its discretion, when circumstances should seem to warrant such action, to pay to him or his order such portion of the principal as it might see fit. These circumstances are inconsistent with any right on his part to claim the absolute ownership of the fund or the revocation of the trust. Those who shall be at his decease the beneficiaries under his will or his legal heirs will then become entitled to the fund. Crawford v. Langmaid, 171 Mass. 309, 311, and cases there cited. Here, as in White v. Woodberry, 9 Pick. 136, 139, there is nothing vested in the plaintiff but the right to the income of the property and to such part of the principal sum as the trustee shall see fit to pay to him.

Decree of the Probate Court affirmed.